Lundberg Stratton, J.,
concurring.
{¶ 6} I concur that this case must be dismissed because relator has an adequate remedy at law. The underlying case, Poulton v. Am. Economy Ins. Co., was one of the many cases we held for our decision in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256. We resolved Poulton in a one-line entry: “The judgment against Indiana Insurance Company is reversed.” In re Uninsured & Underinsured Motorist Coverage Cases, 100 Ohio St.3d 302, 2003-Ohio-5888, 798 N.E.2d 1077, ¶ 75. By this entry, I believe we intended to reverse the judgment against Indiana Insurance Company that was based upon a Scott-Pontzer cause of action. See Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116. Our entry did not differentiate between the auto and umbrella policies because Galatis applied to any judgment that was based on Scottr-Pontzer, where the injured party was not in the course and scope of employment, or that was based upon the related case of Ezawa v. Yasuda Fire & Marine Ins. Co. of Am. (1999), 86 Ohio St.3d 557, 715 *1203N.E.2d 1142. Our entry in Poulton v. Am. Economy Ins. Co. established the law of the case.
Pelini & Fischer, Ltd., Craig G. Pelini and Julie A. Geiser, for relator.
John D. Ferrero, Stark County Prosecuting Attorney, and Sharon D. Miller, Assistant Prosecuting Attorney, for respondent Stark County Common Pleas Judge Richard Reinbold.
Jim Petro, Attorney General, and Holly J. Hunt, Assistant Attorney General, for respondent Fifth District Court of Appeals.
John S. Coury, for intervenors Terry and Nancy Poulton.
{¶ 7} Nevertheless, because Indiana Insurance Company has an adequate remedy in the ordinary course of law, and in fact has an appeal pending, mandamus is not proper. This case must follow its ordinary course through the appellate court.